Case 5:19-cv-00390-JGB-KK Document 45-2 Filed 05/24/19 Page 1 of 2 Page ID #:371




 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN LLP
 3   12011 San Vicente Blvd# 600
     Los Angeles CA 90049 ·
 4   Telep}lone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl cwlfirm.com
 6
     AttoTI1eys for Plaintiffs-in-Limitation;
 7   JEREME CRIST, ERICA CRIST ano JOANNA JACKSON,
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of               Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                  DECLARATION OF MINA M.
     JOANNA JACKSON, as the owners of a              MORKOS IN SUPPORT OF
13
     certain 2004 26' Sleekcraft Enforcer,           PLAINTIFFS-IN-LIMITATIONS'
14   bearing Hull · Identification Number            NOTICE OF MOTION AND
     NAS2606E404, and her engines, tackle,           MOTION TO STRIKE
15
     appurtenances, etc.                             CLAIMANTS' JURY DEMAND
16
17   For exoneration from, or limitation of,         Date:       July 1, 2019
     liability.                                      Time:        9:00 a.m.
18
                                                     Place:      Courtroom 1
19                                                               34 70 Twelfth Street
                                                                 Riverside, CA 92501
20
21

22   I, Mina M. Morkos, declare:
23         1.    I am an attorney admitted to practice before all federal and state courts
24   in the State of California. I am an attorney at the law firm of Cox, Wootton,
25   Lerner, Griffin & Hansen, LLP, attorneys of record for the Plaintiffs-in-Limitation
26   JEREME CRIST, ERICA CRIST, and JOANNA JACKSON ("PLAINTIFFS-IN-
27   LIMITATION"). I have personal knowledge of the facts stated herein except as.to
28
                                                 1
        DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATIONS' NOTICE OF
                    MOTION AND MOTION TO STRIKE CLAIMANTS' JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 45-2 Filed 05/24/19 Page 2 of 2 Page ID #:372




 1   those matters stated to be based on information and belief, and as to those matters,
 2   I believe them to be true.         If called as a witness could and would testify
 3   competently to the matters stated herein.
 4           2.    On May 15, 2019, I made a call to counsel for Claimants, DENISE
 5   OLSON, individually, and as personal representative of the Estate of KIRRA
 6   IDELLA DRURY, LANCE ·NELSON, ASHLEY HEITZMAN, and GRANT
 7   PACEWICZH, and we discussed the issues with his pleadings and a potential
 8   solution in the form of a signed stipulation, and counsel for Claimant agreed to
 9   look at the resolution proposed.
1o           3.    A .stipulation with the information discussed was sent to Counsel for
11   Claimant via email on May 20, 2019.
12           4.    The parties were unsuccessful in their efforts to reach the stipulation.
13           5.    This Motion is made following the conference of counsel pursuant to
14   L.R. 7-3 which took place on May 15, ·2019, and previous communications on May
15   7, 2019 and May 14, 2019.
16       .   I declare under penalty of perjury that the foregoing is true and correct.
17   Executed this 22nd day of May 2019, at Los Angeles, California.
18

19

20
                                                            Isl Mina M. Morkos
                                                             Mina M. Morkos
21

22
23

24

25

26
27

28
                                                 2
        DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATIONS' NOTICE OF
                    MOTION AND MOTION TO STRIKE CLAIMANTS' JURY DEMAND
